Citation Nr: 9911663	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a right ear hearing 
loss.  

2. Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), rated 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL


Veteran



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

The current appeal arises out of a claim the veteran 
submitted in August 1996.  At that time, the veteran 
contended that service connection should be granted for PTSD, 
bilateral hearing loss and tinnitus.  In a July 1997 rating 
action, service connection was granted for PTSD, and a 30 
percent rating was awarded, effective on the date of claim.  
Service connection for bilateral hearing loss and tinnitus 
was denied.  The veteran submitted a Notice of Disagreement 
(NOD) to this action, and the instant appeal ensued.  

Subsequent to testimony at a formal hearing in October 1997, 
the evaluation for the PTSD was increased from 30 percent to 
50 percent.  Service connection was granted for left ear 
hearing loss and for tinnitus, with ratings of 0 percent and 
10 percent, respectively, awarded effective the date of the 
claim.  Service connection continued to be denied for right 
ear hearing loss.  

As the veteran did not withdraw his appeal for an increased 
rating for PTSD, and the evaluation was less than total, the 
Board concludes that this issue is still before the Board for 
action.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that regarding a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation. The Court also stated 
that it follows that such a claim remains in controversy 
"where less than the maximum available benefits are awarded."  

The veteran was furnished with a copy of the hearing officer 
decision, which was considered to be a supplemental statement 
of the case (SSOC).  To the Board's knowledge, the veteran 
did not file a claim of entitlement to increased disability 
ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability.  


FINDINGS OF FACT

1.  No hearing loss for VA purposes has been demonstrated in 
the right ear.  

2.  The veteran's PTSD is not productive of more than 
considerable social and industrial impairment, nor does it 
result in illogical speech, spatial disorientation, or 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.385 (1998).

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right ear hearing loss and an increased rating for PTSD.  The 
factual background will initially be reviewed.  The two 
issues on appeal will then be separately discussed.

Factual Background

A review of the evidence of record indicates that the veteran 
served in Vietnam from December 1969 to August 1970.  His 
military occupational specialty (MOS) was 11B40, infantry 
direct fire crewman, and, among his awards was the Combat 
Infantryman Badge (CIB), Purple Heart and the Air Medal (AM).  

There was no report of acoustic trauma during the veteran's 
period of service.  when the veteran was examined in August 
1970, for the purpose of separation from service, hearing to 
whispered voice was 15/15.  

Submitted with the veteran's claim was a statement from his 
ex-wife, indicating that upon the veteran's return from 
Vietnam, his personality was completely changed.  He became 
more withdrawn, moody and angry, and she eventually had to 
divorce the veteran.  

The veteran was afforded a VA compensation examination in May 
1997.  He stated he was working as a captain of a federal 
fire department facility.  He indicated that he had worked 
for the fire department for 14 years, and had worked for the 
United States Post Office for nine years prior to that time.  
He had been married and divorced twice.  For the past 18 
months, he had been receiving treatment from the VA Medical 
Facility, consisting of psychotherapy.  He was not taking any 
medication, and had not been hospitalized.  He indicated that 
he was isolated and inactive compared to his previous 
activities.  Daily intrusive thoughts were reported, along 
with irritability, startle reaction, nightmares, and survivor 
guilt.  On examination, he spoke in a coherent fashion with 
no looseness of association, ideas of reference or delusional 
thinking.  He maintained good eye contact and warmed up 
during the interview.  His affect was appropriate and his 
mood was dysthymic.  Memory was good for both recent and 
remote events.  Judgment and insight were intact.  He was 
considered competent for VA purposes.  The diagnosis was 
PTSD, with some schizoid features observed.  The Global 
Assessment of Functioning (GAF) was 60 at the time of 
examination and 60 the previous year at that time.   

The veteran also underwent audiometric testing at that time.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20

Speech recognition was 100 percent in the right ear.  The 
examiner concluded that the veteran had normal hearing 
sensitivity in the right ear from 250 hertz to 6,000 hertz.  

The veteran submitted an audiometric evaluation from the 
Audiology Clinic of Point Loma, dated in October 1992.  Pure 
tone thresholds in the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

10

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  These records detail, beginning in 
November 1995, virtually weekly individual and group therapy 
sessions.  In an August 1997 individual progress note, the 
veteran reported sleep disturbance, nightmares, startle 
responses, and hypervigilance.  He was seen at the VA clinic 
in an as needed basis.  While he was prescribed medication, 
the veteran indicated that he was not taking this medication.  
The diagnostic impression was PTSD, and the GAF was 75.  
During the individual and group therapy sessions, the veteran 
reported trouble with work, which was important to the 
veteran, as he stated in June 1998 "Work is all I have."  
In a January 1998 note, the assessment was chronic PTSD 
affecting all aspects of his daily life.  There was a need 
for compartmentalizing triggers, mental images, cognitions 
and consequent emotions.  He appeared angry and disillusioned 
when he was seen in May 1998.  

A report of audiometric testing performed by the service 
department in conjunction with the veteran's employment in 
January 1998 is of record.  Pure tone thresholds, in 
decibels, were as follows: (presumed ASA units, converted to 
ISO units)




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
15

The veteran was furnished with a VA audiometric examination 
in June 1998. Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5

Speech recognition scores were 100 percent in the right ear.  

The veteran presented testimony before a VA hearing officer 
in October 1997.  He stated that he could hear people 
speaking in the room clearly, but if a number of them were 
speaking at the same time, the conversation might be garbled.  
(Transcript, hereinafter T-1).  He wore a hearing aid in the 
left ear, but not in the right.  (T-7).  With regard to the 
PTSD, he testified that he lived alone and didn't have 
friends at the workplace - rather he had subordinates.  (T 
11-12).  Nightmares and flashbacks were reported.  (T 14-15).  
He testified that in addition to his work as a firefighter, 
he taught at a college and did pick up work as a painter.  
(T-16).  He stated that he usually received a performance 
rating of four or five on a scale of one to five, and that he 
received monetary performance awards.  (T-20).  

Analysis

Entitlement to service connection for a right ear hearing 
loss.

Relevant law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In cases in which sensorineural 
hearing loss is involved, service connection may be granted 
if permanent hearing loss appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  
38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 505, 505 (1992); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in- service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

If the claim is not well grounded, the appeal fails and there 
is no further duty to assist the veteran in developing the 
facts pertinent to the claim.  See Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996); see also Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).

Combat status

The Board further notes that 38 U.S.C.A. § 1154(b) (West 
1991) provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service- 
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision 
that further clarified the law and VA regulations pertaining 
to the use of lay statements in cases involving combat 
veterans.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court in Caluza emphasized that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  7 Vet. App. at 507.  Accordingly, the 
" 'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service . . . . [citing 
Jensen v. Brown, 19 F.3d 1413, 1717 (Fed. Cir. 1994)]."  
7 Vet. App. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Discussion

As noted above, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (1998) 

A review of the multiple reports of audiometric testing 
indicates that the veteran's hearing loss in his right ear is 
not so severe as to constitute a disability for VA purposes.  
None of the hearing thresholds are 26 decibels or greater, 
and, on all testing, speech recognition was more than 94 
percent.  

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  Since there is no competent medical evidence 
of right ear hearing loss under 38 C.F.R. § 3385, this claim 
is not well grounded and must be denied.  See also Chelte v. 
Brown, 10 Vet. App. 268 (1997).

There is no question that the veteran is a combat veteran and 
it is conceded that he was exposed to noise in service.  
However, in the absence of a hearing disability in the right 
ear for VA purposes, the veteran's claim for service 
connection for this disorder is not well grounded.  
Accordingly, while the Board acknowledges that the hearing in 
the veteran's right ear is not perfect, his claim for service 
connection for right ear hearing loss must be denied.  

Additional matter

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, in 
particular evidence of a current right ear hearing loss under 
38 C.F.R. § 3.385.

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling.

Relevant law and regulations

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected PTSD have increased in 
severity, and that he is entitled to an increased evaluation.  
The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (a).  The Board 
finds that no further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that the regulations pertaining to mental 
disorders were revised during the pendency of this appeal.  
Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  Prior to November 7, 1996, PTSD was rated under 
38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, the 
rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52700 (Oct. 
8, 1996).  Therefore, the veteran's claim for an increased 
rating for psychiatric disability will be evaluated under 
both the new and old law.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991)  [where the law or regulation governing the 
case changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply].  

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1998).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).

Discussion

As discussed in detail above, the Board will evaluate the 
veteran's service-connected PTSD under both the current and 
former rating criteria.  

With respect to the schedular criteria in effect prior to 
November 7, 1996, a review of the evidence of record does not 
demonstrate that the PTSD resulting in more than considerable 
social and industrial impairment, such that a rating in 
excess of 50 percent would have been appropriate under the 
old schedular criteria.  The Board notes that the veteran 
requires regular individual and group therapy, and that he 
has reported he lives alone and has no friends.  However, the 
veteran is employed full time, in a supervisory position, and 
has testified that he received excellent performance 
evaluations, to the extent that he has been given monetary 
awards.  In addition to this full time employment, the 
veteran works part time as a college instructor and a 
painter.  

A review of the reports of outpatient treatment and 
examination clearly demonstrate that the veteran's PTSD 
results in social and industrial impairment.  In particular, 
he is somewhat isolated socially.  However, in view of the 
fact that the veteran retains and indeed does well at his 
full time employment, plus additional part time employment, 
his PTSD cannot be classified as more that considerable.  
Based on the evidence of record, it cannot be said that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired or 
that there is severe impairment in his ability to obtain or 
retain employment.

Accordingly, an increased rating under the criteria in effect 
prior to November 1996 is not warranted.  38 C.F.R. § 4.132 
(1996).

Under the criteria currently in effect, a 50 percent rating 
is appropriate when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.132, Part 4, 
Code 9411 (Effective November 7, 1996).

Reviewing the veteran's symptomatology in light of these 
criteria, the Board concludes that an increased rating for 
the PTSD is not appropriate.  On examination in May 1997, the 
veteran's judgment and insight were intact.  He spoke in a 
coherent fashion, with no looseness of association.  No 
continuous depression was reported on examination.  While the 
veteran was depressed on a number of occasions during his 
reports of outpatient treatment, such depression has not been 
shown to affect the veteran's ability to function 
independently.  As noted, the veteran has full time 
employment in a supervisory position, along with at least two 
part time jobs.  Such a work history does not demonstrate, as 
required for the 70 percent rating, difficulty in adjusting 
to stressful situations (including work or a worklike 
setting).  

The Board places great weight on the recent GAF scores of 60 
and 75, which are indicative of mild to moderate PTSD.

In view of the findings on examination and treatment, and 
given the veteran's work history, the Board concludes that a 
rating in excess of 50 percent for the veteran's PTSD, 
utilizing the current criteria, is not appropriate.

In summary, the Board concludes, for the reasons and bases 
explained above, that the preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
for PTSD is accordingly denied.


ORDER

Service connection for right ear hearing loss is denied.

An increased rating for PTSD is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

